[e10-75restricted001.jpg]
Exhibit 10.75 MAGELLAN PETROLEUM CORPORATION RESTRICTED STOCK AWARD AGREEMENT
This Restricted Stock Award Agreement (the "Agreement") is made effective as of
the grant date set forth in Section 3 below (the "Grant Date") between Magellan
Petroleum Corporation, a Delaware corporation (the “Company”), and the grantee
named in Section 1 below (the "Grantee"), to whom a Restricted Stock Award has
been granted under the Company's 2012 Omnibus Incentive Compensation Plan (the
"Plan"). Pursuant to the terms and conditions of the Plan and this Agreement, as
of the Grant Date the Company has granted the Restricted Stock Award set forth
herein to Grantee. Capitalized terms used but not defined in this Agreement
shall have the meanings given to them in the Plan. 1. Name of Grantee. The name
of Grantee is [_____________________]. 2. Number of Restricted Shares.
[___________] restricted shares of Common Stock (the “Restricted Shares”) have
been granted to Grantee and are the subject of this Agreement (with such grant
sometimes hereinafter referred to as the "Award"). 3. Grant Date. The Grant Date
of the Restricted Shares is [___________]. 4. Acceptance; Execution of
Agreement. If Grantee does not accept this Award of Restricted Shares within 60
days (or such shorter time as the Plan Administrator may specify) following the
Grant Date by executing and delivering to the Corporate Secretary of the Company
a copy of this Agreement, Grantee's rights with respect to the Restricted Shares
awarded hereby will be forfeited. 5. Vesting of Restricted Shares. Provided that
a Termination of Service of Grantee has not occurred on or before the following
respective vesting dates, the vesting of the Restricted Shares shall occur as
follows: Number of Shares Vesting Date [___________] (1/3) [___________]
[___________] (1/3) [___________] [___________] (1/3) [___________] Upon such
vesting, the respective number of Restricted Shares that have vested shall no
longer be subject to forfeiture by Grantee to the Company as set forth in
Section 6, and shall no longer be subject to restrictions against transfer as
set forth in Section 7. From the Grant Date until the vesting of the
corresponding number of Restricted Shares associated with such vesting date (the
"Restriction Period"), such corresponding number of Restricted Shares shall be
subject to forfeiture as set forth in Section 6, and restrictions against
transfer as set forth in Section 7. 6. Forfeiture. In the event of a Termination
of Service of Grantee, all of the Restricted Shares that are then remaining
unvested shall be immediately forfeited to the Company,



--------------------------------------------------------------------------------



 
[e10-75restricted002.jpg]
2 without the necessity of any further act by the Company, Grantee, or Grantee’s
legal representative. 7. Nontransferability; Rights as a Stockholder. Restricted
Shares for which the applicable Restriction Period has not expired and thus have
not become vested may not be sold, assigned, transferred, or otherwise disposed
of or pledged or otherwise encumbered by Grantee; provided, however, that
Grantee shall have all the rights of a stockholder with respect to the
Restricted Shares awarded hereby, including voting and dividend rights, subject
to the provisions regarding nontransferability and the Company’s forfeiture
rights described herein. Subject to the forfeiture provisions described herein,
Grantee shall be entitled to receive any cash dividends paid with respect to
unvested Restricted Shares during the applicable Restriction Period, but such
dividends shall be held by the Company and paid, without interest, within 10
days following the vesting of such Restricted Shares. In the event that
Restricted Shares are forfeited to the Company pursuant to this Agreement, any
cash dividends paid with respect to such Restricted Shares during the applicable
Restriction Period shall also be forfeited to the Company. Restricted Shares
that become vested may be transferred by Grantee, subject to compliance with the
Company's Insider Trading Policy and applicable laws, rules, and regulations. 8.
Tax Matters. (a) Tax Withholding. The Company may make such provisions and take
such steps as it deems necessary or appropriate for the withholding of any taxes
that the Company is required by law or regulation of any governmental authority,
whether federal, state, or local, to withhold in connection with the Restricted
Shares subject to this Agreement. Grantee shall elect, prior to any tax
withholding event related to the Restricted Shares and at a time when Grantee is
not aware of any material nonpublic information about the Company and Grantee
would be permitted to engage in a transaction in the Company’s securities under
the Company’s Insider Trading Policy, whether Grantee will satisfy the
applicable tax withholding requirement by paying the taxes in cash, by delivery
of shares of Common Stock of the Company, including by having the Company
withhold delivery of vested Restricted Shares, having a Fair Market Value equal
to the minimum statutory withholding that may be imposed on the transaction
(based on minimum statutory withholding rates for federal, state, and local tax
purposes, as applicable, that are applicable to such transaction), or in a
combination of such means as may be acceptable to the Plan Administrator.
Grantee’s election shall be irrevocable, made in writing, signed by Grantee, and
shall be subject to any restrictions or limitations that the Plan Administrator,
in its sole discretion, deems appropriate. In no event shall fractional shares
of Common Stock be used or otherwise result from any tax withholding, but rather
such shares shall be rounded to the nearest whole number of shares. (b) Section
83(b) Election. In the event Grantee properly makes an election under Section
83(b) of the Code to include in taxable income the Fair Market Value of the
Restricted Shares as of the Grant Date, Grantee shall, within 10 days of



--------------------------------------------------------------------------------



 
[e10-75restricted003.jpg]
3 making such election, notify the Company in writing of such election and shall
provide the Company with a copy of such election form filed with the U.S.
Internal Revenue Service. In addition, Grantee shall make appropriate
arrangements satisfactory to the Company to pay the Company all applicable
withholding taxes resulting from such election. In the event Grantee does not
make such payments, the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to Grantee any
federal, state, or local taxes of any kind required by law to be withheld with
respect to the Restricted Shares. 9. Stock Certificates; Book-Entry. During the
applicable Restriction Periods for the Restricted Shares, any certificates
representing unvested Restricted Shares shall be issued in the name of Grantee,
but held in the physical custody of the Company or the Company's stock transfer
agent, and shall bear the following (or a substantially similar) legend to
evidence the restrictions on such Restricted Shares, in addition to any other
legends that may be required under federal or state securities laws: "THE
TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF COMMON STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE CONDITIONS)
CONTAINED IN THE MAGELLAN PETROLEUM CORPORATION 2012 OMNIBUS INCENTIVE
COMPENSATION PLAN AND THE RESTRICTED STOCK AWARD AGREEMENT DATED AS OF
[___________] BETWEEN MAGELLAN PETROLEUM CORPORATION AND THE REGISTERED OWNER OF
THE SHARES REPRESENTED HEREBY. COPIES OF THE PLAN AND THE AWARD AGREEMENT ARE ON
FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF MAGELLAN PETROLEUM CORPORATION." Any
unvested Restricted Shares credited to book-entry accounts during the applicable
Restriction Periods shall be subject to similar stop-transfer orders to evidence
the restrictions on such Restricted Shares. In connection with the restrictions
on the Restricted Shares, Grantee shall execute the stock power attached hereto
as Annex I to facilitate the transfer of the Restricted Shares in the event they
are forfeited pursuant to Section 6 above. Promptly upon the vesting of any
Restricted Shares, the Company shall remove the above restrictions for such
shares and release to Grantee physical custody of any certificates for such
shares. 10. Compliance with Laws and Regulations. The issuance of the Restricted
Shares pursuant to this Agreement shall be subject to compliance with all
applicable laws, rules, and regulations, and to compliance with all applicable
provisions of the Company's Certificate of Incorporation, as amended, and
By-Laws, as amended. 11. General Provisions. (a) Notices. Any notice to Grantee
relating to this Agreement shall be in writing and delivered in person or by
mail, fax, or email transmission to the address or addresses for Grantee on file
with the Company. Any notice to the Company



--------------------------------------------------------------------------------



 
[e10-75restricted004.jpg]
4 relating to this Agreement shall be in writing and shall be delivered to the
Company at its principal office, and be specifically directed to the attention
of the Corporate Secretary. Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to that effect pursuant hereto.
(b) Entire Agreement. This Agreement and the Plan contain the entire agreement
and understanding of the parties relating to the subject matter hereof and
supersede any prior agreements or understandings with respect thereto. (c)
Benefits of Agreement. This Agreement shall inure to the benefit of and be
binding upon the Company, its successors, and assigns, and Grantee and Grantee’s
heirs, devisees, and legal representatives. In the event of Grantee’s death or a
judicial determination of Grantee’s incompetence, references in this Agreement
to Grantee shall be deemed to refer to Grantee’s legal representatives, heirs,
or devisees, as the case may be. (d) Resolution of Disputes. Any dispute or
disagreement that arises under, or is a result of, or in any way relates to, the
interpretation, construction, or applicability of this Agreement shall be
resolved as determined by the Plan Administrator. Any determination made
hereunder shall be final, binding, and conclusive for all purposes. (e)
Governing Law. This Agreement shall be construed and governed in accordance with
the laws of the State of Colorado, excluding any conflicts or choice of law
principles which might otherwise result in construction or interpretation of the
Agreement under the substantive law of another jurisdiction; provided, however,
that all corporate law matters with respect to the Company shall be governed by
the Delaware General Corporation Law. (f) Incorporation of Plan by Reference;
Controlling Document. The provisions of the Plan are hereby incorporated by
reference into this Agreement. In the event of any inconsistency between this
Agreement and the Plan, the Plan shall control. (g) Amendments. This Agreement
may be amended only by a written instrument executed by both the Company and
Grantee. (h) No Right Under This Agreement or Plan to Continued Employment.
Nothing contained in this Agreement or the Plan shall confer on Grantee any
right to continue to be employed by the Company or any subsidiary thereof, or
shall limit the Company’s right to terminate the employment of Grantee at any
time; provided, however, that nothing contained in this Agreement shall affect
any separate contractual provisions that exist between Grantee and the Company
or its subsidiaries with respect to the employment of Grantee. (i) Personal
Data. Grantee hereby consents to the collection, use, and transfer, in
electronic or other form, of Grantee’s personal data as described in this
Agreement by and among, as applicable, the Company and its affiliates for the
exclusive purpose of implementing, administering, and managing Grantee’s



--------------------------------------------------------------------------------



 
[e10-75restricted005.jpg]
5 participation in the Plan. The Company holds, or may receive from any agent
designated by the Company, certain personal information about Grantee,
including, but not limited to, Grantee’s name, home address, personal telephone
number, date of birth, social security insurance number or other identification
number, salary, nationality, job title, any shares of Common Stock held, and
details of this Award and any other rights to shares of Common Stock awarded,
canceled, exercised, vested, unvested, or outstanding in Grantee’s favor, for
the purpose of implementing, administering, and managing the Plan, including
complying with applicable tax and securities laws (the “Personal Data”). The
Personal Data may be transferred to any third parties assisting in the
implementation, administration, and management of the Plan. Grantee authorizes
such recipients of the Personal Data to receive, possess, use, retain, and
transfer the Personal Data, in electronic or other form, for the purposes
described above. Grantee may, at any time, view the Personal Data, request
additional information about the storage and processing of the Personal Data,
require any necessary amendments to the Personal Data, or refuse or withdraw the
consents herein, in any case without cost, by contacting the Corporate Secretary
of the Company in writing. Any such refusal or withdrawal of the consents herein
may affect Grantee’s ability to participate in the Plan. (j) Electronic Delivery
of Documents. The Company may, in its sole discretion, deliver any documents
related to this Award, or any future awards that may be granted under the Plan,
by electronic means, or request Grantee’s consent to participate in the Plan or
other authorizations from Grantee in connection therewith by electronic means.
Grantee hereby consents to receive such documents by electronic delivery and, if
requested, to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company. (k) Receipt of Award and Related Documents. Grantee hereby
acknowledges the receipt, either directly or electronically, of the Award, a
copy of the Plan, and a prospectus for the Plan. (l) Execution in Counterparts;
Delivery of Signatures. This Agreement may be executed in counterparts, and
executed signature pages may be delivered by email or fax transmission.
Execution of a written instrument for this Agreement may be evidenced by any
appropriate form of electronic signature or affirmative email or other
electronic response attached to or logically associated with such written
instrument, which is executed or adopted by a party with an indication of the
intention by such party to execute or adopt such instrument for purposes of
execution thereof. * * * * * [Signature page follows]



--------------------------------------------------------------------------------



 
[e10-75restricted006.jpg]
6 IN WITNESS WHEREOF, the Company and Grantee have executed this Restricted
Stock Award Agreement, effective as of the Grant Date set forth in Section 3
hereof. COMPANY: MAGELLAN PETROLEUM CORPORATION, a Delaware corporation By:
____________________________________ Printed Name: ___________________________
Title: __________________________________ Date signed:
____________________________ GRANTEE: Signature: ______________________________
Printed Name: __________________________ Date Signed:
___________________________



--------------------------------------------------------------------------------



 
[e10-75restricted007.jpg]
7 Annex I STOCK POWER FOR VALUE RECEIVED, the undersigned hereby sells, assigns,
and transfers unto Magellan Petroleum Corporation, a Delaware corporation (the
“Company”), [___________] shares of common stock, $0.01 par value per share, of
the Company, registered in the name of the undersigned on the books and records
of the Company, and does hereby irrevocably constitute and appoint the Corporate
Secretary of the Company as attorney to transfer the said stock on the books of
the Company, with full power of substitution in the premises. Signature:
_________________________________ (signature must correspond exactly to the name
on the stock certificate) Printed Name: _____________________________ Date
Signed: ______________________________



--------------------------------------------------------------------------------



 